          Case 2:18-cv-00188-APG-BNW Document 65 Filed 06/25/19 Page 1 of 3


1    AARON D. FORD
      Attorney General
2    JARED M. FROST (Bar No. 11132)
      Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-3177 (phone)
6    (702) 486-3773 (fax)
     Email: jfrost@ag.nv.gov
7
     Attorneys for Defendants State of Nevada ex rel the
8    Nevada Department of Corrections, Waylon Brown,
     Sean French, Kerry Hunter, Jacob Corey, and Derrick
9    Williams

10

11

12                          UNITED STATES DISTRICT COURT
13                                  DISTRICT OF NEVADA
14   MARTY FURTADO, an individual; MARTY             Case No. 2:18-cv-00188-APG-BNW
     FURTADO, SPECIAL ADMINISTRATOR
15   OF ESTATE OF ANDREW THURGOOD,
16                    Plaintiffs,
17   v.
18   STATE OF NEVADA, ex rel, NEVADA              STIPULATION TO STAY CASE FOR
     DEPARTMENT OF CORRECTIONS; ADAM               SETTLEMENT NEGOTIATIONS
19   MICHAEL ISAACSON, an individual;
     ANTHONY M. WILLIAMS, an individual;
20   OFFICER RUBEN R. JIMENEZ, acting in
     his individual capacity; OFFICER RICK L.
21   BROWN, acting in his individual capacity;
     DOES 1-20,
22

23                    Defendants.

24

25         Plaintiff Marty Furtado, by and through counsel, Travis N. Barrick, Esq., and

26   Defendants State of Nevada ex rel. the Nevada Department of Corrections, Waylon Brown,

27   Sean French, Kerry Hunter, Jacob Corey, and Derrick Williams (“the NDOC Defendants”)

28   by and through counsel, Aaron D. Ford, Nevada Attorney General, and Jared M. Frost,



30                                        Page 1 of 3
           Case 2:18-cv-00188-APG-BNW Document 65 Filed 06/25/19 Page 2 of 3


1    Senior Deputy Attorney General, hereby agree and stipulate to stay the case for sixty (60)
2    days for settlement negotiations.
3          “The District Court has broad discretion to stay proceedings as an incident to its
4    power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997) (citation
5    omitted).
6          The parties submit there is good cause to stay this matter. On March 26, 2019, the
7    parties filed a Stipulation and Protective Order Governing Sensitive and Confidential
8    Material that was subsequently approved by the Court. ECF No. 60; see also ECF No. 61.
9    The protective order facilitated the NDOC Defendants’ disclosure of case-related
10   information and materials on March 8, 2019, and April 5, 2019.
11         After reviewing of the disclosures, counsel for Plaintiff and counsel for the NDOC
12   Defendants met on June 7, 2019, to discuss the status of the case. Counsel for Plaintiff
13   indicated that Plaintiff intends to seek leave to file a Third Amended Complaint that would
14   add new parties and claims. Counsel for Plaintiff also communicated a settlement offer to
15   the NDOC Defendants to resolve this case in its entirety.
16         At this juncture all parties desire time to explore the possibility of settlement to
17   determine whether this matter can be resolved without the need for additional litigation.
18   However, the discovery period is currently set to expire on June 27, 2019, and dispositive
19   motions are due July 29, 2019. ECF No. 51 at 4. Therefore, the parties request a sixty (60)
20   day stay of the case to conclude their settlement negotiations and determine whether this
21   matter can be resolved. At the end of the sixty (60) day stay, the Court should direct the
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


30                                          Page 2 of 3
          Case 2:18-cv-00188-APG-BNW Document 65 Filed 06/25/19 Page 3 of 3


1    parties to file either a notice of settlement or a joint status report setting forth their
2    positions as to how the case should move forward.
3    DATED this 25th day of June, 2019.              DATED this 25th day of June, 2019.
4    GALLIAN WELKER & BECKSTROM, LTD.                AARON D. FORD
                                                     Attorney General
5
     By: /s/ Travis N. Barrick                       By: /s/ Jared M. Frost
6    TRAVIS N. BARRICK, ESQ.                         JARED M. FROST, ESQ.
     Nevada Bar No. 9257                             Nevada Bar No. 11132
7    540 E. St. Louis Avenue                         555 E. Washington Avenue, Ste. 3900
     Las Vegas, Nevada 89104                         Las Vegas, Nevada 89101
8    Attorneys for Plaintiff                         Attorneys for the NDOC Defendants
9

10                                              ORDER

11         SO ORDERED. This matter is stayed for sixty (60) days from the date of this Order.

12   At the end of the sixty (60) day period, the parties shall file a notice of settlement or a joint

13   status report setting forth the parties’ positions as to how this case should move forward.

14         Dated this 26th day of June, 2019.
15

16
                                                  ____________________________________________
17                                                UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26

27

28


30                                             Page 3 of 3
